Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

*** NOTE:   The previous indicated allowability of claims 1-20, of office action mailed on 3-8-21, is “withdrawn” (i.e. initially for purposes of this office action) in view of the newly discovered reference(s), cited on the Information Disclosure Statement filed on 5-13-21, to Shibata (JP 2011-112957A).  Rejections based on the newly cited reference(s) follow, but please note the Examiner’s Amendment after the prior art rejections.***

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 12, 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (JP 2011-112957A).

With respect to claim 1, Shibata discloses the claimed invention (as noted in the English Abstract, in light of Embodiment 1, data tables on pages 7-8, and Figure 1, for example) of an imaging lens consisting of, in order from an object side to an image side: a first lens group (G1) that has a positive refractive power; a second lens group (G2) 

With respect to claim 2, the imaging lens according to claim 1, wherein a lens closest to the image side is a negative lens (L31; also note in the data tables on page 8, wherein the focal length of the third lens group is equal to -974.3274). Please note in Figure 1, for example.

With respect to claim 3, the imaging lens according to claim 2, wherein assuming that a focal length of the imaging lens during focusing on the object at infinity is f, and a focal length of the negative lens (L31) closest to the image side is fR, Conditional Expression (1) is satisfied, which is represented by -1.5<f/fR<-0.02      (1). Please note for example from the data tables in Shibata, on pages 7-8, wherein f/fR = f/f3, where f3 

With respect to claim 4, the imaging lens according to claim 1, wherein assuming that a focal length of the imaging lens during focusing on the object at infinity is f, and a focal length of the first lens group (G1) is f1, Conditional Expression (2) is satisfied, which is represented by 0.005<f/f1<0.5. Please note for example the data tables in Shibata, wherein f/f1=85.00/184.9586=0.46, which is greater than 0.005 and less than 0.5.

With respect to claim 5, he imaging lens according to claim 1, wherein assuming that a focal length of the imaging lens during focusing on the object at infinity is f, and a focal length of the third lens group (G3) is f3, Conditional Expression (3) is satisfied, which is represented by -0.5<f/f3<0. Please note for example the data tables in Shibata, wherein f/f3 = 85.00/-974.3274=-0.087, which is less than zero and greater than -0.5.

With respect to claim 6, the imaging lens according to claim 1, wherein a lens closest to the object side is a positive lens (L11 as noted in Figure 1 for example).

With respect to claim 7, the imaging lens according to claim 6, wherein a lens which is the second from the object side is a positive lens (L12 as noted in Figure 1, for example).



With respect to claim 11, the imaging lens according to claim 1, wherein assuming that a focal length of the imaging lens during focusing on the object at infinity is f, and a focal length of the second lens group is f2, Conditional Expression (6) is satisfied, which is represented by 1<f/f2<2. Please note for example in the data tables on pages 7-8, wherein f/f2= 85.00/63.1877=1.345, which is greater than 1 (i.e. one) and less than 2.

With respect to claim 12, the imaging lens according to claim 1, wherein at least one of the cemented lenses in the second lens group (G2) is formed by cementing a negative lens (L23) having a concave surface on the object side (please note the data table on page 7 and in Figure 1 for example) and a positive lens (L24) having a convex surface on the image side in order from the object side (please note the data table on page 7 and in Figure 1 for example).

With respect to claim 14, he imaging lens according to claim 1, wherein assuming that a focal length of the second lens group is f2, and a focal length of the third lens group is f3, Conditional Expression (7) is satisfied, which is represented by 0.01<│f2/f3│<0.35    (7). Please note for example in the data tables on pages 7-8, 

With respect to claim 15, the imaging lens according to claim 3, wherein Conditional Expression (1-1) is satisfied, which is represented by -1<f/fR<-0.02. Please note for example from the data tables in Shibata, on pages 7-8, wherein f/fR = f/f3, where f3 is the focal length of the third lens group, so f/fR=85.00/-974.3274=-0.087, which is greater than -1 and less than -0.02.

With respect to claim 17, the imaging lens according to claim 5, wherein Conditional Expression (3-1) is satisfied, which is represented by -0.45<f/f3<0. Please note for example the data tables in Shibata, wherein f/f3 = 85.00/-974.3274=-0.087, which is less than zero and greater than -0.45.

With respect to claim 20, an imaging apparatus comprising the imaging lens according to claim 1. Please note the title and English Abstract, which indicates an imaging apparatus including the imaging lens. Please also note in Figure 9.

Indication of Allowable Subject Matter
Claims 9, 10, 13, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 9, 10 and 17, the claimed invention fails to meet or fairly suggest the Conditional Expressions which are recited in these claims.
With respect to claims 13, 16, 18 and 19, the claimed invention fails to teach or fairly suggest the recited structural limitations of these claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Guay (Reg. No. 47,248) on 6-3-2021.

The application has been amended as follows: 

With respect to claim 1:

--- 1. (Currently Amended) An imaging lens consisting of, in order from an object side to an image side: 
a first lens group that has a positive refractive power; 
a second lens group that has a positive refractive power; and 

during focusing from an object at infinity to a closest object, the first lens group and the third lens group remain stationary with respect to an image plane, and the second lens group moves along an optical axis, 
[[wherein ]] the first lens group includes a stop, [[and]] 
[[wherein ]] the second lens group includes one or more cemented lenses in which a negative lens and positive lenses are cemented, and the number of the positive lenses included in the second lens group is equal to or greater than three, and assuming that an Abbe number of the positive lens of the first lens group based on a d line is ν1, the first lens group includes a positive lens which satisfies Conditional Expression (4) represented by 
70<ν1<110   (4).  ---.

Claim 9 has been canceled.

With respect to claim 10:

---	10. (Currently Amended) An imaging lens consisting of, in order from an object side to an image side:
a first lens group that has a positive refractive power;
a second lens group that has a positive refractive power; and
a third lens group that has a negative refractive power, wherein
during focusing from an object at infinity to a closest object, the first lens group and the third lens group remain stationary with respect to an image plane, and the second lens group moves along an optical axis,
the first lens group includes a stop,
the second lens group includes one or more cemented lenses in which a negative lens and positive lenses are cemented, and the number of the positive lenses included in the second lens group is equal to or greater than three, and
assuming that an Abbe number of the positive lens of the second lens group based on a d line is v2, the second lens group includes a positive lens which satisfies Conditional Expression
(5) represented by 65<v2<110 (5).  ---.

Withdrawal of Prior Art Rejections
In light of the authorized Examiner’s Amendment, which incorporates indicated allowable subject matter into independent claim 1 and re-writes claim 10 in independent form and incorporating indicating allowable subject matter, the prior art rejections above are hereby withdrawn. The amended claims (i.e. by the Examiner’s Amendment) are in presently in condition for allowance, as explained below.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an imaging lens having the claimed structure and claimed limitations, wherein a rejection under 35 
the first lens group includes a stop, the second lens group includes one or more cemented lenses in which a negative lens and positive lenses are cemented, and the number of the positive lenses included in the second lens group is equal to or greater than three, and assuming that an Abbe number of the positive lens of the first lens group based on a d line is ν1, the first lens group includes a positive lens which satisfies Conditional Expression (4) represented by 70<ν1<110 (4); and in newly amended, now independent claim 10, an imaging lens consisting of, in order from an object side to an image side: a first lens group that has a positive refractive power; a second lens group that has a positive refractive power; and a third lens group that has a negative refractive power, wherein during focusing from an object at infinity to a closest object, the first lens group and the third lens group remain stationary with respect to an image plane, and the second lens group moves along an optical axis, the first lens group includes a stop, 
the second lens group includes one or more cemented lenses in which a negative lens and positive lenses are cemented, and the number of the positive lenses included in the 
65<ν2<110 (5).
The object of the claimed invention is to provide, for example, to provide an imaging lens, which is capable of imaging at a larger maximum imaging magnification while maintaining favorable aberration correction and advantageous for downsizing and high-speed focusing, and an imaging apparatus having the imaging lens.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 28 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 7-10-19.  These drawings are approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872